Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his data entry position for a health care service organization for falsifying his time records in violation of the employer’s policy. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. Claimant seeks reversal of the decision on grounds that he was terminated in retaliation for the exercise of his religious beliefs and that the Administrative Law Judge committed various procedural errors that violated his due process rights. Because claimant failed to raise these contentions at the administrative level, however, we decline to address them here (see, Matter of Varrecchia [Wade Rusco, Inc.—Sweeney], *960234 AD2d 826). In any event, our review of the record reveals substantial evidence to support the Board’s determination that claimant committed disqualifying misconduct by falsifying his time records (see, Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909; Matter of Canter [Sweeney], 228 AD2d 842).
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.